DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Arguments
The claim objection has been withdrawn.
Applicant’s amendment is persuasive.  The art and form-based rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-16 are allowed.  
Claims 1-16; the following is a statement of reasons for allowance:   The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein 
Claims 1:  a sample-held circuit, configured to sample and hold the intermediate signal, to generate a sample-held signal, wherein the sample-held circuit is configured to sample the intermediate signal and to hold a sampled result during an operation of the switching regulator, except when both a) the switching regulator operates at discontinuous current mode, and a current flowing through the second power switch crosses a zero reference; and wherein if both a) the switching regulator operates at discontinuous current mode, and b) the current flowing through the second power switch crosses the zero reference, the sample-held circuit is configured to stop a sampling and to hold a value of the intermediate signal right before the sampling is stopped, until the first power switch is turned on again.

Claim 9: a controller, configured to control the first power switch and the second power switch, wherein an on time length of the first power switch is controlled to be maintained during an operation of the switching regulator, except when both a) the switching regulator operates at discontinuous current mode, and b) a current flowing through the second power switch crosses a zero reference; and wherein if both a) the switching regulator operates at discontinuous current mode, and b) the current flowing through the second power switch crosses the zero reference, the on time length of the first power switch is controlled to be increased, until the first power switch is turned on again.

Claim 13: keeping sampling the intermediate signal and holding a sampled result to generate the sample-held signal during an operation of the switching regulator, except when both a) the switching regulator operates at discontinuous current mode, and a current flowing through the second power switch crosses a zero reference; and wherein if both a) the switching regulator operates at discontinuous current mode, and b) the current flowing through the second power switch crosses the zero reference, stopping a sampling and holding the intermediate signal right before the sampling is stopped, until the first power switch is turned on again.

The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on Monday through Thursday 8:00AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER M NOVAK/Primary Examiner, Art Unit 2839